Title: 11th.
From: Adams, John Quincy
To: 


       This Day, the King made his grand review, on the Plaines de Sablons. Mr. A. and the Ladies dined at the Sweedish Ambassadors; I had so much to do, that I could not. Early in the morning I had a remise, and went first to Dr. Franklin, to take his Commands and ask for a Passport; which I could not get, because, M: de la Motte his secretary, was gone to the Review. Went to Mr. Jefferson’s who was also gone; the whole road to Paris was strow’d with Carriages. I got an order for Horses at the Post Office. Went to Mr. Grand’s and to the Abbés: but found nobody. Cross’d the river to the Marquis de la Fayette’s and saw Madam; Called at the Hotel d’Orleans, R. des p: Augustins, at that du Roi George, Rue du Colombier for Mr. Chew and Mr. Chamberlaine, who brought me letters from my friend Murray in England, but every body was gone to the Review. Went to Froullé my Bookseller, and got a number of Books of the Brindley Edition. Paid him his account. Walk’d half an hour in the Palais Royal, and met Coll. Humphreys, Mr. Short, Mr. Bowdoin, Mr. Jarvis, Mr. Williamos, and Mr. Randall; who were all to dine with Mr. Jefferson: we walk’d till four o’clock, and then went together, to the Cul de Sac Taitbout, where we found the Marquis de la Fayette, Mr. Norris and Mr. Carnes, who dined there also. After dinner I went with Mr. Jarvis and Mr. Randall, and walk’d half an hour in the Palais Royal. Return’d and took leave of Mr. Jefferson, and his family: on my way home I stopp’d at Dr. Franklin’s, and saw his grandson, who is ill: he told me that the Dr. had some thoughts of going to Boston; and from thence to Philadelphia by water: as he cannot bear the motion of a land Carriage. He talks of going in July or August.
       About an hour after I got home, the Count d’Oradour, came, and told me that two large trunks, could not go on my Cabriolet, and that it would be therefore impossible for him to go with me. I desired him to bring the matter to a certainty, and in case he could not come, to send me the Carriage as early in the morning as possible.
      